Exhibit 10.1

 

 

 

CRESCENT CAPITAL BDC, INC.

$50,000,000

5.95% Series 2020A Senior Notes due July 30, 2023

 

 

MASTER NOTE PURCHASE AGREEMENT

 

 

Dated July 30, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE

     1

Section 1.1.

  Authorization of Notes      1

Section 1.2.

  [Reserved]      1

Section 1.3.

  Changes in Interest Rate      1

Section 1.4.

  Issue Discount      3

SECTION 2. SALE AND PURCHASE OF NOTES

     3

Section 2.1.

  Purchase and Sale of Series 2020A Notes      3

Section 2.2.

  Additional Series of Notes      3

SECTION 3. CLOSING

     4

SECTION 4. CONDITIONS TO CLOSING

     5

Section 4.1.

  Representations and Warranties      5

Section 4.2.

  Performance; No Default      5

Section 4.3.

  Compliance Certificates      5

Section 4.4.

  Opinions of Counsel      5

Section 4.5.

  Purchase Permitted by Applicable Law, Etc.      5

Section 4.6.

  Sale of Other Notes      6

Section 4.7.

  Payment of Special Counsel Fees      6

Section 4.8.

  Private Placement Number      6

Section 4.9.

  Changes in Corporate Structure      6

Section 4.10.

  Funding Instructions      6

Section 4.11.

  Rating      6

Section 4.12.

  Second Closing      6

Section 4.13.

  [Reserved]      6

Section 4.14.

  Asset Coverage Test      6

Section 4.15.

  Compliance with All Outstanding Debt Obligations      6

Section 4.16.

  Proceedings and Documents      7

Section 4.17.

  Conditions to Issuance of Additional Notes      7

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7

Section 5.1.

  Organization; Power and Authority      7

Section 5.2.

  Authorization, Etc      8

Section 5.3.

  Disclosure      8

Section 5.4.

  Organization and Ownership of Shares of Subsidiaries; Affiliates      8

Section 5.5.

  Financial Statements; Material Liabilities      9

Section 5.6.

  Compliance with Laws, Other Instruments, Etc      9

Section 5.7.

  Governmental Authorizations, Etc      10

 

-i-



--------------------------------------------------------------------------------

Section 5.8.

  Litigation; Observance of Agreements, Statutes and Orders      10

Section 5.9.

  Taxes      10

Section 5.10.

  Title to Property; Leases      10

Section 5.11.

  Licenses, Permits, Etc      11

Section 5.12.

  Compliance with Employee Benefit Plans      11

Section 5.13.

  Private Offering by the Company      12

Section 5.14.

  Use of Proceeds; Margin Regulations      12

Section 5.15.

  Existing Indebtedness; Future Liens      12

Section 5.16.

  Foreign Assets Control Regulations, Etc.      13

Section 5.17.

  Status under Certain Statutes      14

Section 5.18.

  Environmental Matters      14

Section 5.19.

  Investment Company Act      14

SECTION 6. REPRESENTATIONS OF THE PURCHASERS

     15

Section 6.1.

  Purchase for Investment      15

Section 6.2.

  Source of Funds      15

Section 6.3.

  Investment Experience; Access to Information      17

Section 6.4.

  Authorization      18

SECTION 7. INFORMATION AS TO COMPANY

     18

Section 7.1.

  Financial and Business Information      18

Section 7.2.

  Officer’s Certificate      21

Section 7.3.

  Visitation      21

Section 7.4.

  Electronic Delivery      22

Section 7.5.

  Limitation on Competitors      23

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES

     23

Section 8.1.

  Maturity      23

Section 8.2.

  Optional Prepayments      23

Section 8.3.

  Allocation of Partial Prepayments      23

Section 8.4.

  Maturity; Surrender, Etc      23

Section 8.5.

  Purchase of Notes      24

Section 8.6.

  Make-Whole Amount      24

Section 8.7.

  Payments Due on Non-Business Days      26

Section 8.8.

  Change in Control      26

SECTION 9. AFFIRMATIVE COVENANTS

     27

Section 9.1.

  Compliance with Laws      27

Section 9.2.

  Insurance      27

Section 9.3.

  Maintenance of Properties      27

Section 9.4.

  Payment of Taxes and Claims      28

Section 9.5.

  Corporate Existence, Etc.      28

Section 9.6.

  Books and Records      28

 

-ii-



--------------------------------------------------------------------------------

Section 9.7.

  Subsidiary Guarantors      28

Section 9.8.

  Status of RIC and BDC      30

Section 9.9.

  Investment Policies      30

Section 9.10.

  Rating Confirmation      30

SECTION 10. NEGATIVE COVENANTS

     30

Section 10.1.

  Transactions with Affiliates      30

Section 10.2.

  Merger, Consolidation, Etc      31

Section 10.3.

  Line of Business      33

Section 10.4.

  Economic Sanctions, Etc      33

Section 10.5.

  Liens      33

Section 10.6.

  [Reserved]      35

Section 10.7.

  [Reserved]      35

Section 10.8.

  Financial Covenants      35

Section 10.9.

  Most Favored Lender      35

SECTION 11. EVENTS OF DEFAULT

     36

SECTION 12. REMEDIES ON DEFAULT, ETc

     40

Section 12.1.

  Acceleration      40

Section 12.2.

  Other Remedies      40

Section 12.3.

  Rescission      40

Section 12.4.

  No Waivers or Election of Remedies, Expenses, Etc      41

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     41

Section 13.1.

  Registration of Notes      41

Section 13.2.

  Transfer and Exchange of Notes      41

Section 13.3.

  Replacement of Notes      42

SECTION 14. PAYMENTS ON NOTES

     43

Section 14.1.

  Place of Payment      43

Section 14.2.

  Payment by Wire Transfer      43

Section 14.3.

  Tax Information      43

SECTION 15. EXPENSES, ETC

     44

Section 15.1.

  Transaction Expenses      44

Section 15.2.

  Certain Taxes      45

Section 15.3.

  Survival      45

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     45

SECTION 17. AMENDMENT AND WAIVER

     46

 

-iii-



--------------------------------------------------------------------------------

Section 17.1.

  Requirements      46

Section 17.2.

  Solicitation of Holders of Notes      46

Section 17.3.

  Binding Effect, Etc.      47

Section 17.4.

  Notes Held by Company, Etc.      47

SECTION 18. NOTICES

     48

SECTION 19. REPRODUCTION OF DOCUMENTS

     48

SECTION 20. CONFIDENTIAL INFORMATION

     49

SECTION 21. SUBSTITUTION OF PURCHASER

     50

SECTION 22. MISCELLANEOUS

     50

Section 22.1.

  Successors and Assigns      50

Section 22.2.

  Accounting Terms      51

Section 22.3.

  Severability      51

Section 22.4.

  Construction, Etc.      51

Section 22.5.

  Counterparts; Electronic Contracting      52

Section 22.6.

  Governing Law      52

Section 22.7.

  Jurisdiction and Process; Waiver of Jury Trial      52

Signature

     54

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A    —    Defined Terms SCHEDULE 1    —    Form of 5.95% Series 2020A
Senior Notes due July 30, 2023 SCHEDULE 4.4(a)    —    Form of Opinion of
Special Counsel for the Company SCHEDULE 4.4(b)    —    Form of Opinion of
Special Counsel for the Purchasers SCHEDULE 5.3    —    Disclosure Materials
SCHEDULE 5.4    —    Subsidiaries of the Company and Ownership of Subsidiary
Stock SCHEDULE 5.5    —    Financial Statements SCHEDULE 5.15    —    Existing
Indebtedness SCHEDULE 7.5    —    Non Competitors SCHEDULE 14.3    —    Form of
Tax Compliance Certificate EXHIBIT S    —    Form of Supplement to Note Purchase
Agreement PURCHASER SCHEDULE    —    Information Relating to Purchasers

 

 

-v-



--------------------------------------------------------------------------------

CRESCENT CAPITAL BDC, INC.

11100 Santa Monica Blvd., Suite 2000,

Los Angeles, CA 90025

5.95% Series 2020A Senior Notes due July 30, 2023

July 30, 2020

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

CRESCENT CAPITAL BDC, INC., a Maryland corporation (the “Company”), agrees with
each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE.

Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of $50,000,000 aggregate principal amount of its 5.95% Series 2020A Senior
Notes due July 30, 2023 (the “Series 2020A Notes”; such term shall also include
any such notes as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13). The Series 2020A Notes shall be substantially
in the form set out in Schedule 1. Certain capitalized and other terms used in
this Agreement are defined in Schedule A and, for purposes of this Agreement,
the rules of construction set forth in Section 22.4 shall govern.

The Series 2020A Notes, together with each Series of Additional Notes which may
from time to time be issued pursuant to the provisions of Section 2.2, are
collectively referred to as the “Notes” (such term shall also include any such
notes as amended, restated or otherwise modified from time to time pursuant to
Section 17 and including any such notes issued in substitution therefor pursuant
to Section 13).

Section 1.2. [Reserved] .

Section 1.3. Changes in Interest Rate. (a) If at any time a Below Investment
Grade Event occurs, then:

(i) as of the date of the occurrence of the Below Investment Grade Event to and
until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of any Rating necessary to cure such Below Investment Grade Event), the Notes
shall bear interest at the Adjusted Interest Rate; and



--------------------------------------------------------------------------------

(ii) the Company shall promptly, and in any event within twenty (20) Business
Days after a Below Investment Grade Event has occurred, notify the holders of
the Notes in writing, sent in the manner provided in Section 18, that a Below
Investment Grade Event has occurred, which written notice shall be accompanied
by evidence satisfactory to the Required Holders to such effect and confirming
the effective date of the Below Investment Grade Event and that the Adjusted
Interest Rate will be payable in respect of the Notes in consequence thereof.

(b) Each holder of a Note shall, at the Company’s expense, use reasonable
efforts to cooperate with any reasonable request made by the Company in
connection with any rating appeal or application.

(c) The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.3 shall be borne solely by the Company.

(d) As used herein, “Adjusted Interest Rate” means the interest rate on the
Notes shall be the rate per annum which is 1.00% above the stated rate of the
Notes.

(e) As used herein, a “Below Investment Grade Event” shall occur if

(i) at any time the Company has obtained a Rating of the Notes from only one
NRSRO, the then most recent Rating from such NRSRO that is in full force and
effect (not having been withdrawn) is less than Investment Grade; or

(ii) at any time the Company has obtained a Rating of the Notes from two NRSROs,
the then lower of the most recent Ratings from the NRSROs that are in full force
and effect (not having been withdrawn) is less than Investment Grade; or

(iii) at any time the Company has obtained a Rating of the Notes from three or
more NRSROs, the then second lowest of the most recent Ratings from the NRSROs
that is in full force and effect (not having been withdrawn) is less than
Investment Grade (provided, for the avoidance of doubt, if two or more of the
most recent Ratings are equal or equivalent as the lowest such Rating, then one
of such equal or equivalent Ratings will be deemed to be the second lowest
Rating for purposes of such determination); or

(iv) at any time the Company shall have failed to receive and deliver to the
holders of the Notes a Rating of the Notes from at least one NRSRO as required
pursuant to Section 9.8(b).

(f) Following the occurrence of an Event of Default, the Notes shall bear
interest at the Default Rate.

 

-2-



--------------------------------------------------------------------------------

Section 1.4. Issue Discount. The Company and the Purchasers agree that for
purposes of Section 1273(b) of the Code and Treasury Reg. Section 1.1275-3(b)
the aggregate issue price of the Series 2020A Notes is $49,595,000 or
approximately $991.90 per $1,000 principal amount of the Series 2020A Notes for
purposes of Section 1273 of the Code, the Series 2020A Notes have aggregate
original issue discount of $405,000 or approximately $8.10 per $1,000 principal
amount, the issue date of the Series 2020A Notes is July 30, 2020; and the
yield to maturity of the Series 2020A Notes for purposes of Treasury Reg.
Section 1.1272-1(b) is approximately 6.25%. The issue prices and values set
forth above shall be the issue prices and values ascribed to the Notes by the
Company and the Purchasers and any subsequent holder of the Notes for all
purposes, including the preparation of tax returns and the preparation of the
Company’s financial statements.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Purchase and Sale of Series 2020A Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at such Closing provided for
in Section 3, Series 2020A Notes in the principal amount and tranche specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 99.19% of the principal amount thereof. The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.

Section 2.2. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its promissory notes under the provisions of this Agreement
pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential designation inscribed thereon (provided
however, Additional Notes may have the same Private Placement Number as the
Series 2020A Notes so long as such Additional Notes have the same interest rate
and tenor as and for U.S. federal income tax purposes are fungible with the
Series 2020A Notes);

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional

 

-3-



--------------------------------------------------------------------------------

covenants shall inure to the benefit of all holders of Notes so long as any
Additional Notes issued pursuant to such Supplement remain outstanding, and
(b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall rank pari passu with all other outstanding
Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

SECTION 3. CLOSING.

The sale and purchase of the Series 2020A Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, Illinois 60603, at 9:00 A.M. Chicago time, at not more than two
closings (each individually a “Closing” and, collectively, the “Closings”). The
first Closing shall be held on July 30, 2020 (the “First Closing Date”);
provided, however, that the First Closing Date may be moved to such other
Business Day thereafter as may be agreed upon by the Company and the Purchasers.
The second Closing shall be held on such Business Day as the Company shall
designate (the “Second Closing Date”) by notice to each Purchaser at least ten
days prior to the Second Closing Date; provided, however, that the Second
Closing Date may not be later than October 28, 2020 unless agreed upon by the
Company and the Purchasers (each of the First Closing Date and the Second
Closing Date being a “Closing Date”). At each Closing the Company will deliver
to each Purchaser the Series 2020A Notes to be purchased by such Purchaser in
the form of a single Series 2020A Note for all such Series 2020A Notes to be
purchased by such Purchaser (or, in each case, such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of such Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company pursuant
to the applicable funding instructions in Section 4.10. If at such Closing the
Company shall fail to tender such Series 2020A Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure by the Company to tender such Series 2020A Notes or any
of the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction.

 

-4-



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at such Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at such Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) at such Closing, no
Default or Event of Default shall have occurred and be continuing. Neither the
Company nor any Subsidiary shall have entered into any transaction since
June 17, 2020 that would have been prohibited by Section 10 had such Section
applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2, 4.9 and 4.14 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of such
Closing (a) Kirkland & Ellis LLP, counsel for the Company and Venable LLP,
special Maryland counsel for the Company, substantially in the forms set forth
in Schedule 4.4(a)(i) and Schedule 4.4(a)(ii) hereto and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

-5-



--------------------------------------------------------------------------------

Section 4.6. Sale of Other Notes. Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
Purchaser Schedule.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before such Closing the reasonable and documented
out-of-pocket fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least two Business Days prior to such
Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each tranche of the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.

Section 4.11. Rating. The Notes shall have received a Rating of “BBB-” or better
by KBRA.

Section 4.12. Second Closing. In the case of the second Closing, the
transactions contemplated herein with respect to the first Closing shall have
been consummated in accordance with the terms and provisions hereof, except to
the extent of any failure of such transactions so to have been consummated that
was caused by any failure of any Purchaser to perform its obligations hereunder.

Section 4.13. [Reserved].

Section 4.14. Asset Coverage Test. After giving effect to each issuance of the
Notes, the Asset Coverage Ratio shall not be less than 1.50.

Section 4.15. Compliance with All Outstanding Debt Obligations. The Company
shall have performed and complied with the terms and conditions of its
outstanding debt obligations, including the Ally Loan Agreement, and no event of
default has occurred and is currently occurring as of such Closing Date with
respect to the Ally Loan Agreement.

 

-6-



--------------------------------------------------------------------------------

Section 4.16. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser, and such Purchaser shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser may reasonably request.

Section 4.17. Conditions to Issuance of Additional Notes. The obligations of the
Additional Purchasers to purchase any Additional Notes shall be subject to the
following conditions precedent, in addition to any conditions specified in the
Supplement pursuant to which such Additional Notes may be issued:

(a) Compliance Certificate. A duly authorized Financial Officer shall execute
and deliver to each Additional Purchaser and each holder of Notes an Officer’s
Certificate dated the date of issue of such Series of Additional Notes stating
that such officer has reviewed the provisions of this Agreement (including any
Supplements hereto) and setting forth the information and computations (in
sufficient detail) required in order to establish whether the Company is in
compliance with the requirements of Section 10.8 on such date (based upon the
financial statements for the most recent fiscal quarter ended prior to the date
of such certificate but after giving effect to the issuance of the Additional
Series of Notes and the application of the proceeds thereof).

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Each Subsidiary Guarantor,
if any, shall execute and deliver a ratification of its Subsidiary Guarantee.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser as of the date of each
Closing (or, if any such representations and warranties expressly relate to an
earlier date, than as of such earlier date), that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 

-7-



--------------------------------------------------------------------------------

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure.

(a) This Agreement, the financial statements listed in Schedule 5.5 and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company prior to June 17, 2020 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2019, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
is no fact known to the Company that would reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that
(i) such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists,
as of the First Closing Date, of (i) the Company’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor and (ii) the Company’s directors and
executive officers.

 

-8-



--------------------------------------------------------------------------------

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, and, to the extent applicable, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes, but excluding all
financial projections, pro forma financial information and other forward-looking
information) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and lack of footnotes). The Company
and its Subsidiaries do not have any Material liabilities that are not disclosed
in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (A) indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected or (B) the corporate
charter or by-laws of the Company, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary, in each case, except where any of the foregoing (other than
clause (i)(B) above), individually or in the aggregate, would not reasonably be
expected to result in an Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

Section 5.7. Governmental Authorizations, Etc. Assuming the accuracy of the
representations and warranties of each of the Purchasers of the Notes, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, other
than any filing required under the Exchange Act or the rules and regulations
promulgated thereunder on Form 8-K, Form 10-Q and Form 10-K.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all material tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate in all material respects.

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

 

-10-



--------------------------------------------------------------------------------

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) To the knowledge of the Company, no product or service of the Company or any
of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person, except for any
such infringements that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.

(c) To the knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

Section 5.12. Compliance with Employee Benefit Plans. (a) The Company and each
ERISA Affiliate have operated and administered each Plan (other than a
Multiemployer Plan) in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (i) neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA); and (ii) no event,
transaction or condition has occurred or exists that would, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate or in the imposition of any Lien
on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than an amount which would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

 

-11-



--------------------------------------------------------------------------------

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

(f) The Company and its Subsidiaries do not have, and have not had, any Non-U.S.
Plans.

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered, within six months prior to the date of this
Agreement, the Notes or any substantially similar debt Securities for sale to,
or solicited any offer to buy the Notes or any substantially similar debt
Securities from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than five other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to repay outstanding indebtedness
and for other general corporate purposes. No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of June 30, 2020, since
which date there has been no Material change in the amounts, interest rates,
sinking funds, installment payments or maturities of the Indebtedness of

 

-12-



--------------------------------------------------------------------------------

the Company or its Subsidiaries. As of June 30, 2020, neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and, to the knowledge of the Company, no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15 (as may be updated by the Company prior
to the Second Closing Date), neither the Company nor any Subsidiary has agreed
or consented to cause or permit any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15 (as may be
updated by the Company prior to the Second Closing Date).

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person or Canada Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
the United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or Canada Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person or Canada Blocked
Person, (B) for any purpose that would cause any Purchaser to be in violation of
any U.S. Economic Sanctions Laws or any Canadian Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

-13-



--------------------------------------------------------------------------------

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Canadian Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Public Utility Holding Company Act
of 2005, the ICC Termination Act of 1995, or the Federal Power Act.

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has received any written notice of any claim and no proceeding has been
instituted asserting any claim against the Company or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would reasonably be expected to give rise to any claim, public or private, of
violation of Environmental Laws by the Company or any Subsidiary, except, in
each case, such as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which would reasonably be expected to give rise to
liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Investment Company Act.

(a) Status as Business Development Company. The Company has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act and has elected to be treated, and qualifies as, a RIC
under Subchapter M of the Code.

 

-14-



--------------------------------------------------------------------------------

(b) Compliance with Investment Company Act. The business and other activities of
the Company and its Subsidiaries, including the issuance of the Notes hereunder,
the application of the proceeds and repayment thereof by the Company and the
consummation of the transactions contemplated by this Agreement do not result in
a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the SEC
thereunder, in each case that are applicable to the Company and its
Subsidiaries.

(c) Investment Policies. The Company is in compliance in all respects with the
Investment Policies, except to the extent that the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment.

(a) Each Purchaser severally represents that it is purchasing the Notes for its
own account or for one or more separate accounts maintained by such Purchaser or
for the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

(b) Each Purchaser severally understands and agrees that it will not transfer
the Notes or any part or portion thereof held by it (i) to any Person who is not
an Institutional Investor or who is a Competitor or (ii) in violation of
applicable law.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

-15-



--------------------------------------------------------------------------------

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this
clause (d);or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

 

-16-



--------------------------------------------------------------------------------

(h) the Source does not include “plan assets” within the meaning of the
Department of Labor regulations located at 29 C.F.R. Section 2510.3-101 as
modified by Section 3(42) of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA. No Purchaser or transferee of a Note shall be
entitled to identify an employee benefit plan pursuant to clauses 6.2(c), (d),
(e), (g) unless it has provided the identification of the employee benefit plan
to the Company at least three (3) Business Days prior to the date hereof or the
date of the transfer of a Note, as applicable.

Section 6.3. Investment Experience; Access to Information. Each Purchaser (for
itself and for each account for which such Purchaser is acquiring the Notes)
severally represents that such Person

(a) is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D promulgated under the Securities Act and an “Institutional Account”
as defined in FINRA Rule 4512(c),

(b) either alone or together with its representatives has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of this investment and make an informed decision to so invest
and has so evaluated and analyzed the risks and merits of such investment,

(c) has the ability to bear the economic risks of this investment and can afford
a complete loss of such investment,

(d) understands the terms of and risks associated with the purchase of the
Notes, including, without limitation, a lack of liquidity, pricing availability
and risks associated with the industry in which the Company operates,

(e) has had the opportunity to review (i) the Disclosure Documents, (ii) the
Annual Report on Form 10-K for the Company for the fiscal year ended
December 31, 2019, (iii) the Quarterly Report on Form 10-Q for the Company for
the quarter ended March 31, 2020, (iv) such other disclosure regarding the
Company, its business and its financial condition as such Purchaser has
determined to be necessary in connection with the purchase of the Notes and
(v) has not received any other information, whether orally or in writing,
contrary to the information in this sub-clause (e),

(f) has had an opportunity to ask such questions and make such inquiries
concerning the Company, its business and its financial condition as such
Purchaser has deemed appropriate in connection with its purchase of the Notes
and to receive satisfactory answers to such questions and inquiries, and

 

-17-



--------------------------------------------------------------------------------

(g) is purchasing the Notes without a view to distribution thereof within the
meaning of the Securities Act and agrees not to reoffer or resell the Notes
except pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement thereunder (it being understood,
however, that the disposition of such Person’s property shall at all times be
within such Person’s control).

Section 6.4. Authorization. Each Purchaser severally represents that (a) it has
full power and authority to enter into this Agreement and (b) this Agreement,
when executed and delivered by such Purchaser, will constitute valid and legally
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the Company and its Subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;

(b) Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of

 

-18-



--------------------------------------------------------------------------------

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception as to the Company (other than as a result of the
impending maturity or any prospective default under any agreement providing for
Indebtedness of the Company, including this Agreement and the Notes) and without
any qualification or exception as to the scope of the audit on which such
opinion is based) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the Company and its
Subsidiaries being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;

(d) Notice of Default or Event of Default — promptly, and in any event within 5
Business Days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

-19-



--------------------------------------------------------------------------------

(e) Employee Benefits Matters — promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof, if such reportable event, or action necessitating such reportable
event, would reasonably be expected to result in a Material Adverse Effect;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, if such actions, taken together with any other such actions
then existing, would reasonably be expected to have a Material Adverse Effect;

(iii) any event, transaction or condition that would result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice of the imposition of a Material financial penalty (which
for this purpose shall mean any tax, penalty or other liability, whether by way
of indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that would reasonably be expected to have a Material Adverse
Effect;

(g) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof, together with such further information
as the Required Holders may request;

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including actual
copies of the Company’s Form 10-Q and Form 10-K) or relating to the ability of
the Company to perform its obligations hereunder and under the Notes as from
time to time may be reasonably requested by any such holder of a Note; and

(i) Supplements — promptly, and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof.

 

-20-



--------------------------------------------------------------------------------

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.8 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and

(c) Subsidiary Guarantors – setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of a Note that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists and is
continuing, at the expense of such holder and upon at least ten (10) Business
Days’ prior written notice to the Company, to visit the principal executive
office of the Company, to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; provided, that such visitation rights set forth
in this clause (a) may be exercised only once per calendar year for each holder
of a Note; and

 

-21-



--------------------------------------------------------------------------------

(b) Default — if a Default or Event of Default then exists and is continuing, at
the expense of the Company and upon at least ten (10) Business Days’ prior
written notice to the Company, to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such
reasonable times and as often as may be reasonably requested in writing.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c) or (h) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:

(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Company;

(b) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a), Section 7.1(b) or Section 7.1(h), as the
case may be, with the SEC on EDGAR and shall have (A) made such form available
on its home page on the internet, which is located at http://
www.crescentbdc.com as of the date of this Agreement and (B) delivered any
related Officer’s Certificate to each holder of a Note by electronic mail;

(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c) are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; or

(d) the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior

 

-22-



--------------------------------------------------------------------------------

written notice, which may be by e-mail, included in the Officer’s Certificate
delivered pursuant to Section 7.2, or in accordance with Section 18, of such
posting or filing in connection with each delivery, provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

Section 7.5. Limitation on Competitors. Under no circumstances shall the Company
or any Subsidiary be required to disclose any information pursuant to
Section 7.1(h) or 7.3 to any Person that is a Competitor.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments. The Company may, at its option, upon notice
as provided below, prepay at any time all, or from time to time any part of, the
Notes, in an amount not less than $1,000,000, in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount;
provided, that, so long as no Default or Event of Default shall then exist, at
any time on or after January 30, 2023 the Company may, at its option, upon
notice as provided below, prepay all or any part of the Notes at 100% of the
principal amount so prepaid, together with, in each case, accrued interest to
the prepayment date. The Company will give each holder of Notes written notice
of each optional prepayment under this Section 8.2(a) not less than 10 days and
not more than 60 days prior to the date fixed for such prepayment unless the
Company and the Required Holders agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2(a), the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal

 

-23-



--------------------------------------------------------------------------------

amount when so due and payable, together with the interest and Make-Whole
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Controlled Entity to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or a Controlled Entity
pro rata to the holders of the applicable series of Notes at the time
outstanding upon the same terms and conditions. Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 20% of the principal amount of the
applicable series of Notes then outstanding accept such offer, the Company shall
promptly notify the remaining holders of such series of Notes of such fact and
the expiration date for the acceptance by holders of such series of Notes of
such offer shall be extended by the number of days necessary to give each such
remaining holder at least five Business Days from its receipt of such notice to
accept such offer. The Company will promptly cancel all Notes acquired by it or
any Controlled Entity pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.6. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or

 

-24-



--------------------------------------------------------------------------------

such other display as may replace Page PX1) on Bloomberg Financial Markets for
the most recently issued actively traded on-the-run U.S. Treasury securities
(“Reported”) having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date. If there are no such U.S. Treasury
securities Reported having a maturity equal to such Remaining Average Life, then
such implied yield to maturity will be determined by (i) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (ii) interpolating linearly between the “Ask Yields”
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

-25-



--------------------------------------------------------------------------------

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in
clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.

Section 8.8. Change in Control.

(a) Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.8.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). Such date shall be not less than 30 days and not more than 60 days after
the date of such offer (if the Proposed Prepayment Date shall not be specified
in such offer, the Proposed Prepayment Date shall be the first Business Day
after the 45th day after the date of such offer).

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 10 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.8 shall be deemed to
constitute rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other premium.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Financial
Officer of the Company and dated the date of such offer, specifying: (i) the
Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to, but excluding, the Proposed Prepayment Date; (v) that the conditions of this
Section 8.8 have been fulfilled; and (vi) in reasonable detail, the nature and
date or proposed date of the Change in Control.

 

-26-



--------------------------------------------------------------------------------

(f) Definitions.

“Change of Control” means the occurrence of any of the following events: (a) the
acquisition after the date of the first Closing of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date of the first Closing) of shares
representing more than 50.0% of the aggregate ordinary voting power represented
by the issued and outstanding capital stock (or similar ownership interests) of
the Investment Advisor or the Company, or (b) the occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the requisite members of the board of
directors of the Company nor (ii) appointed by a majority of the directors so
nominated.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all material tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7. Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility for which the Company is a
borrower or guarantor to concurrently therewith:

(i) enter into (A) an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest,

 

-28-



--------------------------------------------------------------------------------

Make-Whole Amount or otherwise) and this Agreement, including all indemnities,
fees and expenses payable by the Company thereunder and (y) the prompt, full and
faithful performance, observance and discharge by the Company of each and every
covenant, agreement, undertaking and provision required pursuant to the Notes or
this Agreement to be performed, observed or discharged by it (a “Subsidiary
Guaranty”) or (B) a joinder to the Subsidiary Guaranty; and

(ii) deliver the following to each holder of a Note:

(A) an executed counterpart of such Subsidiary Guaranty or a joinder thereto;

(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company);

(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

(D) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor that has provided a Subsidiary Guaranty or
joinder thereto under subparagraph (a) of this Section 9.7 may be discharged
from all of its obligations and liabilities under its Subsidiary Guaranty and
shall be automatically released from its obligations thereunder without the need
for the execution or delivery of any other document by the holders, provided
that (i) if such Subsidiary Guarantor is a guarantor or is otherwise liable for
or in respect of any Material Credit Facility, then such Subsidiary Guarantor
has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under its Subsidiary
Guaranty) under such Material Credit Facility, (ii) at the time of, and after
giving effect to, such release and discharge, no Default or Event of Default
shall be existing, (iii) no amount is then due and payable under such Subsidiary
Guaranty, (iv) if in connection with such Subsidiary Guarantor being released
and discharged under any Material Credit Facility (other than in connection with
a sale of such Subsidiary or its Equity Interests), any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (v) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (iv).

 

-29-



--------------------------------------------------------------------------------

Section 9.8. Status of RIC and BDC. The Company shall at all times, subject to
any applicable grace periods set forth in the Code, maintain its status as a RIC
under the Code and as a “business development company” under the Investment
Company Act.

Section 9.9. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply would not reasonably be expected to result in a Material Adverse
Effect.

Section 9.10. Rating Confirmation. The Company covenants and agrees that, at its
sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one NRSRO that indicates that it will monitor the rating on an
ongoing basis. No later than July 30 of each year, commencing in 2021, and
promptly upon any change in such Rating, the Company shall provide a notice to
each of the holders of the Notes sent in the manner provided in Section 18 with
respect to any then current Ratings, which shall include a Rating from at least
one NRSRO, and which notice shall include a copy of such Rating.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or any of its Subsidiaries) involving payment in excess
of $500,000, except:

(a) in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms not
less favorable in any material respect to the Company or such Subsidiary than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate;

(b) transactions with Affiliates in connection with the agreements set forth in
Schedule 10.1;

(c) transactions with one or more Affiliates of the Company or the Investment
Adviser consisting of co-investments as permitted by any SEC exemptive order (as
may be amended from time to time), any no-action letter or as otherwise
permitted by applicable law, rule or regulation or SEC staff interpretations
thereof or based on advice of counsel;

(d) transactions between or among, on the one hand, the Company and/or any of
its Subsidiaries, and, on the other hand, any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) of the Company and/or any of its Subsidiaries at prices
and on terms and conditions, taken as a whole, not less favorable in any
material respect to the Company and/or such Subsidiaries than in good faith is
believed could be obtained on an arm’s-length basis from unrelated third
parties,

 

-30-



--------------------------------------------------------------------------------

(e) a transaction that has been approved by a majority of the independent
directors of the board of directors of the Company;

(f) any Investment that results in the creation of an Affiliate;

(g) customary compensation to Affiliates in connection with investment advisory,
administration, financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities and other
transaction fees, which payments are approved by the majority of the members of
the board of directors (or similar governing body) or a majority of the
disinterested members of the board of directors of the Company in good faith;

(h) transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of an acquired entity becomes an Affiliate
in connection with such transaction);

(i) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants, investment advisers, administrative service providers and
independent contractors of the Company and/or any of its direct or indirect
subsidiaries in the ordinary course of business;

(j) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Company
and/or the applicable Subsidiary in the good faith determination of the board of
directors (or similar governing body) of the Company or the senior management
thereof or (ii) on terms at least as favorable as might reasonably be obtained
from a Person other than an Affiliate;

(k) the Company may issue and sell Equity Interests to its Affiliates; and

(l) transactions permitted under the Company Credit Facilities or any
Replacement Facilities.

Section 10.2. Merger, Consolidation, Etc. The Company will not, and will not
permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except:

(a) in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Company is not such corporation or limited liability

 

-31-



--------------------------------------------------------------------------------

company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized outside legal counsel, or other outside legal counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

(b) in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; or (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) and, if such Subsidiary Guarantor is not such corporation or
limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized outside legal counsel, or other outside legal counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

(c) the Equity Interests of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to an Obligor;

(d) any Subsidiary Guarantor may be liquidated or dissolved; provided that
(i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary Guarantor shall be distributed or otherwise
transferred to an Obligor and (ii) the Company determines in good faith that
such liquidation is in the best interests of the Company and is not materially
disadvantageous to the holders of the Notes;

(e) in the cases of clauses (a) and (b)(2) above, each Subsidiary Guarantor
under any Subsidiary Guaranty that is outstanding at the time such transaction
or each transaction in such a series of transactions occurs reaffirms its
obligations under such Subsidiary Guaranty in writing at such time pursuant to
documentation that is reasonably acceptable to the Required Holders; and

(f) in the case of clause (a) above, immediately before and immediately after
giving effect to such transaction, no Default or Event of Default shall have
occurred and be continuing and the Company shall deliver to the holders of the
Notes a certificate of a Senior Financial Officer to such effect.

 

-32-



--------------------------------------------------------------------------------

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.

Section 10.3. Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Company’s most recent
Form 10-K, other than (i) ancillary or support businesses; (ii) any business in
or related to private credit or that other business development companies enter
into or are engaged in; or (iii) otherwise in accordance with its Investment
Policies.

Section 10.4. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person or Canada Blocked Person), own or control a
Blocked Person or Canada Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any holder or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws.

Section 10.5. Liens. The Company will not directly or indirectly create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset (including, without limitation,
any document or instrument in respect of goods or accounts receivable) of the
Company (which, for the avoidance of doubt, shall not, for purposes of this
Section 10.5, include assets owned by a Excluded Subsidiary), whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except

(a) Liens for Taxes, assessments or charges if such Taxes, assessments or
charges shall not at the time be due and payable or if a Person shall currently
be contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person,

(b) Liens imposed by law, such as materialmen’s, warehousemen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens, arising by
operation of law in the ordinary course of business for sums that are not
overdue or are being contested in good faith,

 

-33-



--------------------------------------------------------------------------------

(c) Liens which secure obligations under the Company Credit Facilities or any
Replacement Facilities,

(d) Liens permitted under the Company Credit Facilities or any Replacement
Facilities,

(e) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing,

(f) Liens incurred or pledges or deposits made to secure obligations incurred in
the ordinary course of business under workers’ compensation laws, unemployment
insurance or other similar social security legislation (other than in respect of
employee benefit plans subject to ERISA) or to secure public or statutory
obligations,

(g) Liens securing the performance of, or payment in respect of, bids, insurance
premiums, deductibles or co-insured amounts, tenders, government or utility
contracts (other than for the repayment of borrowed money), surety, stay,
customs and appeal bonds and other obligations of a similar nature incurred in
the ordinary course of business,

(h) Liens arising out of judgments or awards so long as such judgments or awards
do not constitute an Event of Default under Section 11(j),

(i) customary rights of setoff and liens upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations,

(j) Liens arising solely from precautionary filings of financing statements
under the UCC of the applicable jurisdictions in respect of operating leases
entered into by the Company in the ordinary course of business or in respect of
assets sold or otherwise disposed of to any Person in a transaction permitted by
this Agreement,

(k) deposits of money securing leases to which the Company is a party as lessee
made in the ordinary course of business,

(l) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by the Company in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder),

 

-34-



--------------------------------------------------------------------------------

(m) Liens described on Schedule 5.15; provided that (i) no such Lien shall
extend to any other property or asset of the Company and (ii) any such Lien
shall secure only those obligations which it secures on the date of the first
Closing and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof,

(n) Liens granted by a Passive SPE Subsidiary on Equity Interests in any SPE
Subsidiary owned by such Passive SPE Subsidiary in favor of and required by any
lender providing third-party financing to such SPE Subsidiary,

(o) Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Securities, and

(p) other Liens in an aggregate principal amount outstanding not to exceed
$1,000,000 at any time.

Section 10.6. [Reserved].

Section 10.7. [Reserved].

Section 10.8. Financial Covenants.

(a) Minimum Shareholders’ Equity. The Company will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Company to be less than
$302,700,000 plus 65% of the net proceeds of the sale of Equity Interests by the
Company after the first Closing (excluding (i) proceeds of sales of Equity
Interests by and among the Company and its Subsidiaries and (ii) issuances on
account of any convertible debt).

(b) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
as of the last Business Day of any fiscal quarter to be less than 1.50.

(c) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio as of the last Business Day of any fiscal quarter to be less than 1.25 to
1.00.

Section 10.9. Most Favored Lender.

(a) If at any time a credit facility, loan agreement or other like financial
instrument under which the Company or any Subsidiary may incur Unsecured Debt in
excess of $10,000,000 (an “Unsecured Credit Facility”), contains an
MFL Financial Covenant that is more favorable to the lenders under such
Unsecured Credit Facility than the covenants, definitions and/or defaults
contained in this Agreement (any such provision (including any necessary
definition), a “More Favorable Covenant”), then the Company shall provide a Most
Favored Lender notice in respect of such More Favorable Covenant. Such More
Favorable Covenant shall be deemed automatically incorporated by reference into
Section 10 of this Agreement, mutatis mutandis, as if set forth in full herein,
effective as of the date when such More Favorable Covenant shall have become
effective under such Unsecured Credit Facility, unless waived in writing by the
Required Holders

 

-35-



--------------------------------------------------------------------------------

within 15 days after each holder’s receipt of such notice of such More Favorable
Covenant; provided that, for the avoidance of doubt, any conversion feature in
any Unsecured Credit Facility pursuant to which the principal amount of, or any
premium and/or accrued but unpaid interest on, any debt security convertible by
its terms into capital stock of the Company shall not be deemed to be a More
Favorable Covenant for purposes of this section 10.9.

(b) Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 10.9 (i)
shall be deemed automatically amended herein to reflect any subsequent
amendments made to such More Favorable Covenant under the applicable Unsecured
Credit Facility; provided that, if a Default or an Event of Default with respect
to such Incorporated Covenant then exists and the amendment of such More
Favorable Covenant would make such covenant less restrictive on the Company,
such Incorporated Covenant shall only be deemed automatically amended at such
time, if it should occur, when such Default or Event of Default no longer exists
and (ii) shall be deemed automatically deleted from this Agreement at such time
as such More Favorable Covenant is deleted or otherwise removed from the
applicable Unsecured Credit Facility or such applicable Unsecured Credit
Facility ceases to be a Unsecured Credit Facility or shall be terminated;
provided that, if a Default or an Event of Default then exists, such
Incorporated Covenant shall only be deemed automatically deleted from this
Agreement at such time, if it should occur, when such Default or Event of
Default no longer exists; provided further, however, that if any fee or other
consideration shall be given to the lenders under such Unsecured Credit Facility
for such amendment or deletion, the equivalent of such fee or other
consideration shall be given, pro rata, to the holders of the Notes.

(c) “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within twenty Business Days after the inclusion of
such More Favorable Covenant in any Unsecured Credit Facility (including by way
of amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 10.9 and setting
forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.

(d) Additionally, notwithstanding the foregoing, no covenant, definition or
default expressly set forth in this Agreement as of the date of this Agreement
(or incorporated into this Agreement by an amendment or modification to this
Agreement other than pursuant to this Section 10.9) shall be deemed to be
amended or deleted in any respect by virtue of the provisions of this
Section 10.9.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal, or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

 

-36-



--------------------------------------------------------------------------------

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10.8, any Incorporated Covenant or any
covenant in a Supplement which specifically provides that it shall have the
benefit of this paragraph (c); or

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein or in any Supplement (other than those
referred to in Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any Supplement
or any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made, or (ii) any representation or warranty made in writing by or on
behalf of any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in any Subsidiary Guaranty or any writing furnished in connection with
such Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or

(f) (i) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for borrowed money that is
outstanding in an aggregate principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company or any Significant Subsidiary
is in default in the performance of or compliance with any financial or negative
covenant (other than (1) any default set forth in clause (i) above, or (2) any
default that is immaterial to the operations or performance of the Company or
such Significant Subsidiary and that is not reasonably likely to have a material
impact on the operations or performance of the Company or such Significant
Subsidiary) of any evidence of any Indebtedness for borrowed money in an
aggregate outstanding principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto, and, in each case, as a consequence of such
default such Indebtedness has become,

 

-37-



--------------------------------------------------------------------------------

or has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) the Company or any Significant
Subsidiary is in default in the performance of or compliance with any other term
of any evidence of any Indebtedness for borrowed money (including any indenture
or mortgage) in an aggregate outstanding principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment) or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared, due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iv) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of such Indebtedness to
convert such Indebtedness into equity interests), the Company or any Significant
Subsidiary has become obligated to purchase or repay Indebtedness for borrowed
money before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $25,000,000 (or
its equivalent in the relevant currency of payment); provided that this clause
(f) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, the net cash proceeds of which are used to repay such Indebtedness
within thirty (30) days after such sale or transfer; (2) convertible debt that
becomes due as a result of a conversion or redemption event, other than as a
result of an “event of default” (as defined in the documents governing such
convertible debt) of (3) a default, event, or condition that relates to a Change
in Control and with respect to which Section 8.8 applies; or

(g) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

(i) any event occurs with respect to the Company or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or Section 11(h), provided that the applicable grace
period, if any, which shall apply shall be the one applicable to the relevant
proceeding which most closely corresponds to the proceeding described in
Section 11(g) or Section 11(h); or

 

-38-



--------------------------------------------------------------------------------

(j) one or more final judgments or orders for the payment of money aggregating
in excess of $2,000,000 (or its equivalent in the relevant currency of payment),
including any such final order enforcing a binding arbitration decision (to the
extent not

covered by independent third-party insurance or by an enforceable indemnity),
are rendered against one or more of the Company and its Significant Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (vi) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, (vii) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder, (viii) the Company or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) the Company or any Subsidiary becomes subject to the imposition of a
financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans, and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect. As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or

(l) any Subsidiary Guaranty shall cease to be in full force and effect in any
material respect, any Subsidiary Guarantor or any Person acting on behalf of any
Subsidiary Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty; or

(m) the Company shall cease to be managed by the Investment Advisor.

 

-39-



--------------------------------------------------------------------------------

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount of a Note shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such

 

-40-



--------------------------------------------------------------------------------

declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay on demand such further amount as shall be sufficient to cover
all reasonable and documented out-of-pocket costs and expenses of up to one firm
of outside counsel for all of the holders of the Notes collectively incurred in
any enforcement or collection under this Section 12.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes.

(a) Subject to clause (b) below, any registered holder of a Note or a Purchaser
(an “Assigning Party”) may assign to one or more assignees (other than a
Competitor) (an “Assignee”) all or a portion of its rights and obligations under
its Note and/or under this Agreement.

(b) Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6.2 to the Company; and (iii) an exemption from registration of the
Notes under the Securities Act is available.

 

-41-



--------------------------------------------------------------------------------

(c) Upon satisfaction of the conditions set forth in clause (b) above and
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (and of the
same tranche if such Series has separate tranches) (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1 or attached to the applicable Supplement with respect to
any Additional Notes. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes of a tranche, one Note of such tranche may be in a denomination
of less than $100,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation in
the form of a lost note affidavit), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or Additional Purchaser or another holder of a Note
with a minimum net worth of at least $50,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series (and of the same
tranche if such Series has separate tranches), dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

-42-



--------------------------------------------------------------------------------

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of the Investment
Adviser in such jurisdiction located on the date hereof at 10 Hudson Yards, 41st
Floor, New York, NY 10001. The Company (or its agent or sub-agent) may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

Section 14.2. Payment by Wire Transfer. So long as any Purchaser or Additional
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
(or its agent or sub-agent) will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, interest and all other amounts becoming
due hereunder by the method and at the address specified for such purpose below
such Purchaser’s name in or, in the case of any Additional Purchaser Schedule
attached to any Supplement to which such Additional Purchaser is a party, or by
such other method or at such other address as such Purchaser or Additional
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser or Additional Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or Additional Purchaser or such Person’s
nominee, such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser or Additional Purchaser under
this Agreement or any Supplement and that has made the same agreement relating
to such Note as the Purchasers have made in this Section 14.2.

Section 14.3. Tax Information. By acceptance of any Note, the holder of such
Note agrees that such holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, on or before the date on which such holder obtains a Note and
from time to time (a) any forms, documents or certifications as may be
reasonably required for the Company to satisfy any information reporting or
withholding tax obligations with respect to any payments under this Agreement,
or to determine the amount (if any) to deduct and withhold from any such payment
made to such holder, and (b) (x) in the case of any such holder that is a United
States Person, such holder’s United States tax identification number or other
Forms reasonably requested by the Company necessary to establish such holder’s
status as a United States Person under FATCA and as may otherwise be necessary
for the Company to comply with its obligations under FATCA and (y) in the case
of any such holder that is not a United States Person, such documentation
prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary

 

-43-



--------------------------------------------------------------------------------

for the Company to comply with its obligations under FATCA and to determine that
such holder has complied with such holder’s obligations under FATCA or to
determine the amount (if any) to deduct and withhold from any such payment made
to such holder. Without limiting the generality of the forgoing, except as
otherwise required by applicable law, in the case of a holder (i) claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (ii) claiming exemption from withholding under an applicable treaty or
(iii) claiming treatment as income effectively connected with a United States
business under Section 882 of the Code, the Company agrees that it will not
withhold from any applicable payment to be made to a holder of a Note that is
not a United States Person any U.S. federal withholding Tax so long as such
holder shall have delivered to the Company (in such number of copies as shall be
reasonably requested) on or before the date on which such holder becomes a
holder under this Agreement (and from time to time thereafter upon the
reasonable request of the Company), (i) duly completed and duly executed copies
of the applicable IRS Form W-8 (and any documentation prescribed by applicable
law) claiming a complete exemption from U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company to determine that no withholding is
required, and (ii) in the case of a holder claiming benefits under
Section 881(c) of the Code, the applicable “U.S. Tax Compliance Certificate”
substantially in the form attached as Schedule 14.3, in each case correctly
completed and duly executed. Each holder of a Note agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification promptly. To the
extent that amounts are deducted or withheld in accordance with this
Section 14.3 and timely paid over to the proper taxing authority, such deducted
or withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable and
documented out-of-pocket costs and expenses (but limited, in the case of
attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket attorneys’ fees of one special counsel for,
collectively, the Purchasers (and Additional Purchasers under any Supplement)
and each other holder of a Note, taken as a whole, and, if reasonably required
by the Required Holders, one local counsel in each relevant jurisdiction)
incurred by the Purchasers, the Additional Purchasers, if any, and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement (including
any Supplement), any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement (including any
Supplement), any Subsidiary Guaranty or the Notes, or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the
SVO provided, that such costs and expenses under this clause (c) shall not
exceed $3,500. If required by the NAIC, the Company shall obtain and maintain at
its own cost and expense a Legal Entity Identifier (LEI).

 

-44-



--------------------------------------------------------------------------------

The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (but limited,
in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket attorneys’ fees of one special counsel for,
collectively, the Purchasers, the Additional Purchasers, if any, and each other
holder of a Note, taken as a whole) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company, in each case, other than any such
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation that resulted
from (x) the bad faith, gross negligence or willful misconduct or breach of this
Agreement or any Note by such Purchaser or such holder of a Note or (y) a claim
between a Purchaser and an Additional Purchaser, or holder of a Note, on the one
hand, and any other Purchaser or holder of a Note, on the other hand (other than
claims arising out of any act or omission by the Company and/or its Affiliates).

Section 15.2. Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or any Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Subsidiary Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement or any Subsidiary Guaranty or of any of
the Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Company pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Company hereunder.

Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement, any Subsidiary
Guaranty or the Notes, and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any
Additional Purchaser or any other holder of a Note. All statements contained in
any certificate or

 

-45-



--------------------------------------------------------------------------------

other instrument delivered by or on behalf of the Company pursuant to this
Agreement or any Supplement shall be deemed representations and warranties of
the Company under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and any Subsidiary Guaranties embody the entire agreement
and understanding between each Purchaser and Additional Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements.

(a) Amendments. This Agreement (including any Supplement) and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Company and the Required Holders, except that:

(i) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 20 hereof, or
any defined term (as it is used therein), or the corresponding provision of any
Supplement, or any defined term (as it is used in any such Section or such
corresponding provision of any Supplement) will be effective as to any Purchaser
or Additional Purchaser unless consented to by such Purchaser or Additional
Purchaser in writing; and

(ii) no amendment or waiver may, without the written consent of each Purchaser,
Additional Purchaser and the holder of each Note at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of (x) interest on the
Notes or (y) the Make-Whole Amount, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any
amendment or waiver, or (iii) amend any of Sections 8 (except as set forth in
the second sentence of Section 8.2 (or such corresponding provision of any
Supplement)), 11(a), 11(b), 12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with, and in compliance with, Sections 2.2
and 4.17 hereof without obtaining the consent of any holder of any other Series
of Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes or any Subsidiary Guaranty. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 17 or any Subsidiary Guaranty to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

-46-



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof, any
Supplement or of any Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

 

-47-



--------------------------------------------------------------------------------

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Notwithstanding the foregoing, any such notice may be sent by
email, provided that, upon written request of any holder to receive paper copies
of such notices or communications, the Company will promptly deliver such paper
copies to such holder:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of George Hawley, Secretary, or at such other
address as the Company shall have specified to the holder of each Note in
writing, or

(iv) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an officer’s certificate) may be delivered by
an agent or sub-agent of the Company.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at such Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital, or other similar process and
such Purchaser may destroy any original document so reproduced. The Company
agrees and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

-48-



--------------------------------------------------------------------------------

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or Additional Purchaser by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement or any Supplement that
is proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser or Additional Purchaser as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser or Additional Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or Additional Purchaser or any Person acting on such
Purchaser’s or Additional Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser or Additional Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser Additional Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser and Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser and
Additional Purchaser, provided that such Purchaser or Additional Purchaser may
deliver or disclose Confidential Information to (i) its Affiliates and its and
their respective directors, officers, employees (legal and contractual), agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its auditors, financial advisors, other professional advisors, consultants
and investors or partners in Related Funds that are Purchasers, Additional
Purchasers or holders of the Notes, who agree, in each case, to hold
confidential the Confidential Information substantially in accordance with this
Section 20, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 20), (v) any Person
from which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s or Additional Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser or Additional
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser or Additional Purchaser
is a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser or Additional Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s or Additional
Purchaser’s Notes or this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement or any Subsidiary Guaranty. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
this Section 20.

 

-49-



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser or Additional Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or Additional Purchaser or any one of
such other Purchaser’s or Additional Purchaser’s Affiliates (other than any
Competitor) (a “Substitute Purchaser”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser or Additional Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) or any Additional Purchaser in any
Supplement, shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser or Additional Purchaser, as the case may be. In the
event that such Substitute Purchaser is so substituted as a Purchaser hereunder
or any Additional Purchaser in any Supplement and such Substitute Purchaser
thereafter transfers to such original Purchaser or Additional Purchaser all of
the Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser or Additional Purchaser, as the case may be, and such
original Purchaser or Additional Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

-50-



--------------------------------------------------------------------------------

Section 22.2. Accounting Terms. (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 – Fair Value Option, International Accounting Standard 39 –
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

(b) Notwithstanding any other provision contained herein, solely with respect to
any change in GAAP after December 15, 2018 with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on December 15, 2018 shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on December 15, 2018 shall continue to be
treated as a capital lease, hereunder, notwithstanding such change in GAAP after
December 15, 2018, and all determinations of Capital Leases shall be made
consistently therewith (i.e., ignoring any such changes in GAAP after
December 15, 2018).

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument, law, statute, rule,
regulation, form or other document herein shall be construed as referring to
such agreement, instrument, law, statute, rule, regulation, form or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein) and, for purposes of the Notes, shall also include any such
notes issued in substitution therefor pursuant to Section 13, (b) subject to
Section 22.1, any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words

 

-51-



--------------------------------------------------------------------------------

“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections and Schedules shall be
construed to refer to Sections of, and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

Section 22.5. Counterparts; Electronic Contracting. This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto. The parties agree to electronic
contracting and signatures with respect to this Agreement and the other
documents (other than the Notes). Delivery of an electronic signature to, or a
signed copy of, this Agreement and such other documents (other than the Notes)
by facsimile, email or other electronic transmission shall be fully binding on
the parties to the same extent as the delivery of the signed originals and shall
be admissible into evidence for all purposes. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the other documents (other than
the Notes) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Company, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Notwithstanding the
foregoing, if any Purchaser or Additional Purchaser shall request manually
signed counterpart signatures to any document, the Company hereby agrees to use
its reasonable endeavors to provide such manually signed signature pages as soon
as reasonably practicable (but in any event within 30 days of such request or
such longer period as the requesting Purchaser or Additional Purchaser and the
Company may mutually agree).

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and each Purchaser and Additional Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company and each Purchaser and Additional
Purchaser irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

-52-



--------------------------------------------------------------------------------

(b) The Company and each Purchaser and Additional Purchaser agrees, to the
fullest extent permitted by applicable law, that a final judgment in any suit,
action or proceeding of the nature referred to in Section 22.7(a) brought in any
such court shall be conclusive and binding upon it subject to rights of appeal,
as the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

(c) The Company and each Purchaser and Additional Purchaser consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered, certified, priority or express mail (or any substantially
similar form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company and each Purchaser and Additional Purchaser agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*     *     *     *     *

 

-53-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, CRESCENT CAPITAL BDC, INC. By:   /s/ Gerhard Lombard   Chief
Financial Officer

 

-54-



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SUN LIFE ASSURANCE COMPANY OF CANADA By:   /s/ Alec Svoboda Name:   Alec Svoboda
Title:   Managing Director, Private Fixed Income By:   /s/ David Fletcher Name:
  David Fletcher Title:   Managing Director, Private Fixed Income SUN LIFE
FINANCIAL TRUST INC. By:   Sun Life Capital Management (Canada) Inc., its
Investment Adviser By:   /s/ Alec Svoboda Name:   Alec Svoboda Title:   Managing
Director, Private Fixed Income By:   /s/ David Fletcher Name:   David Fletcher
Title:   Managing Director, Private Fixed Income

 

-55-



--------------------------------------------------------------------------------

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Additional Financial Covenant” is defined in Section 10.7.

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” means purchasers of Additional Notes.

“Adjusted Interest Rate” is defined in Section 1.3(d).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Anything herein to the contrary notwithstanding, none of the following
shall be considered an “Affiliate” of the Company: any Person that constitutes
an Investment held by the Company, any Excluded Subsidiary or any Tax Blocker
Subsidiary in the ordinary course of business. Unless the context otherwise
clearly requires, any reference to an “Affiliate” is a reference to an Affiliate
of the Company.

“Ally Loan Agreement” means that certain Loan and Security Agreement, dated
August 20, 2019, by and among the Company, as the borrower, and certain banks
and other financial intuitions party thereto from time to time as lenders and
Ally Bank, as administrative agent, arranger and lender, as the same may be
amended, restated, amended and restated, supplemented, refinanced, substituted
or otherwise modified from time to time.

“Agreement” means this Master Note Purchase Agreement, including all
Supplements, Schedules and Exhibits attached to this Agreement (including all
Schedules and Exhibits attached to any Supplement) as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 and any similar
provisions of the Criminal Code (Canada).

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act or any similar provisions
of the Criminal Code (Canada).

 

SCHEDULE A

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

“Asset Coverage Ratio” means ratio, determined on a consolidated basis for
Company and its Subsidiaries, without duplication, of (a) the value of total
assets of the Company and its Subsidiaries less all liabilities and Indebtedness
not represented by senior securities to (b) the aggregate amount of senior
securities representing Indebtedness of Company and its Subsidiaries (including
any Indebtedness outstanding under this Agreement), in each case as determined
pursuant to the 1940 Act and any orders of the Securities and Exchange
Commission issued to or with respect to Company thereunder, including any
exemptive relief granted by the Securities and Exchange Commission with respect
to the Indebtedness of any Person.

“Below Investment Grade Event” is defined in Section 1.3(e).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York,
New York are required or authorized to be closed, and (b) for the purposes of
any other provision of this Agreement, any day other than a Saturday, a Sunday
or a day on which commercial banks in New York, New York are required or
authorized to be closed.

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), or (ii) a Person identified
in or pursuant to (w) Part II.1 of the Criminal Code (Canada), or (x) the
Proceeds of Crime (Money Laundering) and Terrorist Finance Act, or (y) the
Justice for Victims of Corrupt Foreign Officials Act (Sergei Magnitsky Law), or
(z) regulations or orders promulgated pursuant to the Special Economic Measures
Act (Canada), the United Nations Act (Canada), or the Freezing Assets of Corrupt
Foreign Officials Act (Canada), in any case pursuant to this clause (ii) as a
Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), the Special Economic Measures
Act (Canada), the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, the Justice for Victims of Corrupt Foreign Officials Act (Sergei Magnitsky
Law), the United Nations Act (Canada), the Export and Import Permits Act
(Canada), and the Freezing Assets of Corrupt Foreign Officials Act (Canada), and
including all regulations promulgated under any of the foregoing, or any other
similar sanctions program or action.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with, subject to Section 22.2(b), GAAP.

 

A-2



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with, subject
to Section 22.2(b), GAAP.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Company Credit Facilities” means (i) the Ally Loan Agreement, (ii) the SPV
Credit Facility and (iii) the Internotes.

“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; (b) any Person
who is not an Affiliate of the Company or any of its Subsidiaries and who
engages (or whose Affiliate engages), as its primary business, in (i) the same
or similar business as a material business of the Company or any of its
subsidiaries or (ii) the business of originating loans to middle market
companies and such Person is not a bank or an insurance company; or (c) any
Affiliate of any of the foregoing; provided that:

(i) the provision of investment advisory services by a Person to a Plan which is
sponsored, maintained, contributed to or required to be contributed to by a
Person which would otherwise be a Competitor shall not in any event cause the
Person providing such services to be deemed to be a Competitor, provided that
such Person providing such services has established and maintains procedures
which will prevent Confidential Information supplied to such Person from being
transmitted or otherwise made available to such Plan or to such Person which
would otherwise be a Competitor; and

(ii) in no event shall an Institutional Investor be deemed a Competitor if such
Institutional Investor is a “pension plan” (as defined in Section 3(2) of ERISA)
sponsored, maintained, contributed to or required to be contributed to by a
Person which would otherwise be a Competitor but which is a regular investor in
privately placed Securities and such pension plan has established and maintains
procedures that will prevent Confidential Information supplied to such pension
plan by the Company from being transmitted or otherwise made available to such
plan sponsor or participating or contributing employer which would otherwise be
a Competitor; and

(iii) in no event shall an Institutional Investor listed on Schedule 7.5, its
Affiliates or Related Funds, whose investors are comprised of the same, be
deemed a Competitor so long as such Institutional Investor, Affiliate or Related
Fund is not a “business development company”.

 

A-3



--------------------------------------------------------------------------------

“Confidential Information” is defined in Section 20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means with respect to any Note of any Series or tranche, that
rate of interest per annum that is the greater of (a) 2.00% per annum above the
rate of interest on the Notes then in effect for such Series or tranche or
(b) 2.00% over the rate of interest publicly announced by Ally Bank in New York,
New York as its “base” or “prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414(b)
or (c) of the Code, or solely with respect to section 412 of the Code, section
414(m) or (o) of the Code.

“Event of Default” is defined in Section 11.

 

A-4



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder from time to time in effect.

“Excluded Subsidiaries” means, collectively, (a) any SPE Subsidiary, (b) any
bankruptcy remote special purpose vehicle, (c) any Subsidiary of any of the
foregoing or (d) any Person that is not, under GAAP, consolidated on the
financial statements of the Company and its Subsidiaries.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

“Notes” means the Series 2020A Notes and any other Series or tranche of
Additional Notes with a fixed rate of interest.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

“Governmental Authority” means:

(a) the government of:

(i) the United States of America, Canada or any state, province or other
political subdivision thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

A-5



--------------------------------------------------------------------------------

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof;

provided that the term “Guaranty” shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligations of a primary obligor. In any computation of the indebtedness or
other liabilities of the obligor under any Guaranty, the indebtedness or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement, or
other interest, currency exchange rate or commodity hedging arrangement.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

A-6



--------------------------------------------------------------------------------

“Incorporated Covenant” is defined in Section 10.9.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.

 

A-7



--------------------------------------------------------------------------------

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Coverage Ratio” means, as of any date of determination, the ratio,
determined on a consolidated basis for Company and its Subsidiaries, without
duplication, of (a) Net Investment Income of the Company and its Subsidiaries
for the four consecutive fiscal quarters then ended, plus interest expense to
(b) interest expense for such period.

“Internotes” means all of the outstanding series of the Alcentra Capital
InterNotes assumed by the Company pursuant to the Nineteenth Supplemental
Indenture by and among the Company and U.S. Bank National Association, as the
same may be amended, restated, amended and restated, supplemented, refinanced,
substituted or otherwise modified from time to time.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); and (c) Hedging Agreements.

“Investment Advisor” means (x) CCAP Advisors, LLC or (y) an Affiliate thereof
acceding to the role of Investment Advisor hereunder that (i) has demonstrated
an ability to professionally and competently perform duties similar to those
imposed upon the Investment Advisor, (ii) is legally qualified and has the
capacity to act as Investment Advisor hereunder, (iii) immediately after such
accession, employs principal personnel performing the duties required hereunder
who are the same individuals who would have performed such duties had the
accession not occurred and (iv) shall not, by such accession, cause a Change of
Control to occur or the imposition of any entity level or withholding tax on the
Company or on the payments to the holders of the Notes, or cause any other
material adverse tax consequences to the Company.

“Investment Company Act” means the Investment Company Act of 1940.

“Investment Grade” means a rating of at least “BBB-” (or its equivalent) or
higher by KBRA or its equivalent by any other NRSRO without giving effect to any
credit watch.

 

A-8



--------------------------------------------------------------------------------

“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.

“KBRA” means Kroll Bond Rating Agency, Inc. and its successors.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements
but, in the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer). For the avoidance of
doubt, in the case of Investments that are loans or other debt obligations,
customary restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien.”

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole (excluding in any case a decline in the
net asset value of the Company or a change in general market conditions or
values of the Portfolio Investments), (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Subsidiaries,

(a) the Ally Loan Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and

(b) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the first Closing by the Company or
any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $25,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of such Closing of such facility
based on the exchange rate of such other currency); and if no Credit Facility or
Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

 

A-9



--------------------------------------------------------------------------------

“MFL Financial Covenant” means any covenant (regardless of whether such
provision is labeled or otherwise characterized as a covenant, a definition or a
default) that requires the Company or any Subsidiary to (i) maintain any level
of financial performance (including any specified level of net worth, total
assets, cash flows or net income, however expressed), (ii) maintain any
relationship of any component of its capital structure to any other component
thereof (including the relationship of indebtedness, senior indebtedness or
subordinated indebtedness to total capitalization or to net worth, however
expressed), (iii) to maintain any measure of its ability to service its
indebtedness (including exceeding any specified ratio of revenues, cash flow or
income to interest expense, rental expense, capital expenditures and/or
scheduled payments of indebtedness, however expressed) or (iv) not to exceed any
maximum level of indebtedness, however expressed; provided, however, that, for
the avoidance of doubt, no borrowing base requirement or covenants, however
expressed, shall constitute an MFL Financial Covenant.

“More Favorable Covenant” is defined in Section 10.9.

“Most Favored Lender Notice” is defined in Section 10.9.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Nationally Recognized Statistical Rating Organization” or “NRSRO” means a
rating organization designated from time to time by the SEC as being nationally
recognized whose status has been confirmed by the SVO other than Egan Jones
Rating Company and its successors.

“Net Investment Income” means, with respect to any period, net investment income
determined in accordance with GAAP.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“Obligor” means the Company and any Subsidiary Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

A-10



--------------------------------------------------------------------------------

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Passive SPE Subsidiary” means any passive holding company that has been
designated as a SPE Subsidiary pursuant to, and in accordance with, clause
(b) of the definition thereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
governmental authority.

“Permitted Equity Interests” means common stock of the Company that after its
issuance is not subject to any agreement between the holder of such common stock
and the Company where the Company is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted SBIC Guaranty” means a guarantee by the Company of Indebtedness of an
SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse to
the Company thereunder is expressly limited only to periods after the occurrence
of an event or condition that is an impermissible change in the control of such
SBIC Subsidiary.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Portfolio Investment” means any Investment held by the Company or one of its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

 

A-11



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2) and any
Substitute Purchaser (so long as any such substitution complies with
Section 21), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 13.2 or as the result of a
substitution pursuant to Section 21 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“QPAM Exemption” is defined in Section 6.2(d).

“Rating” means a rating of the Notes issued by an NRSRO, which rating shall
(a) specifically describe the Notes, including their interest rate, maturity and
Private Placement Number and (b) in the event that such Rating is a “private
letter rating,” (i) state that the Rating addresses the likelihood of payment of
both the principal and interest of such Notes (which requirement shall be deemed
satisfied if the evidence of such Rating is silent as to the likelihood of
payment of both principal and interest and does not otherwise include any
indication to the contrary), (ii) not include any prohibition against sharing
such evidence with the SVO or any other regulatory authority having jurisdiction
over the holders of the Notes, and (iii) include such other information relating
to the Rating for the Notes as may be required from time to time by the SVO or
any other regulatory authority having jurisdiction over the holders of the
Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Replacement Facilities” means at any time on or after all or any portion of any
of the Company Credit Facilities is expired or terminated, one or more senior
secured credit facilities or similar secured loan agreements to which the
Company or the borrower under the Company Credit Facilities (or any other
special purpose vehicle formed by the Company) is a party as borrower and
pursuant to which substantially all of the Company’s assets are pledged,
including any guarantees granted thereunder by the Company or such borrower.

“Required Holders” means at any time (a) (i) on or after the First Closing Date
but prior to the Second Closing Date, the Purchasers of the Series 2020A Notes
to be purchased at the second Closing and the holders of more than 50% in
principal amount of the Series 2020A Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates) and (b) on or after
the Second Closing Date, the holders of more than 50% in principal amount of the
Notes at the time outstanding (exclusive of Notes then owned by the Company or
any of its Affiliates); provided that in the event a Supplement has been entered
into by the Company with Additional Purchasers thereunder, but the Additional
Notes to be issued have not yet been so issued, “Required Holders” shall also
include the Additional Purchasers scheduled to purchase such Additional Notes
until such time as such Additional Notes are so purchased.

 

A-12



--------------------------------------------------------------------------------

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Company (as provided below) as an SBIC Subsidiary, so long
as

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guaranty), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guaranty), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and

(b) none of the Obligors has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such entity to achieve certain levels
of operating results. Any such designation by the Company shall be effected
pursuant to a certificate of a Senior Financial Officer delivered to the holders
of the Notes, which certificate shall include a statement to the effect that, to
the best of such officer’s knowledge, such designation complied with the
foregoing conditions.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

A-13



--------------------------------------------------------------------------------

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series 2020A Notes” is defined in Section 1.1 of this Agreement.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
Subsidiaries at such date.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company (a) which is a nonrecourse or limited recourse subsidiary,
(b) which is a bankruptcy remote special purpose vehicle, or (c) any Excluded
Subsidiary; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

“Source” is defined in Section 6.2.

“SPE Subsidiary” means

(a) a direct or indirect Subsidiary of the Company to which the Company sells,
conveys or otherwise transfer (whether directly or indirectly) Investments,
which engages in no material activities other than in connection with the
purchase, holding disposition or financing of such assets and which is
designated by the Company (as provided below) as an SPE Subsidiary, so long as:

(i) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Company (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property the Company, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or any Guarantee thereof,

(ii) the Company does not have any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms, taken as a whole, not
materially less favorable to the Company than those that might be obtained at
the time from Persons that are not Affiliates of the Company, other than fees
payable in the ordinary course of business in connection with servicing
receivables, and

 

A-14



--------------------------------------------------------------------------------

(iii) the Company does not have any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results; and

(b) any passive holding company that is designated by the Company (as provided
below) as a SPE Subsidiary so long as:

(i) such passive holding company is the direct parent of a SPE Subsidiary
referred to in clause (a);

(ii) such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a SPE
Subsidiary referred to in clause (a), and its ownership of all of the Capital
Stock of a SPE Subsidiary referred to in clause (a)) or liabilities;

(iii) the Company does not have any contract, agreement, arrangement or
understanding with such passive holding company; and

(iv) the Company does not have any obligation to maintain or preserve such
passive holding company’s financial condition or cause such entity to achieve
certain levels of operating results.

Any designation of a SPE Subsidiary by the Company shall be effected pursuant to
a certificate of a Responsible Officer delivered to the Administrative Agent,
which certificate shall include a statement to the effect that, to the best of
such Responsible Officer’ knowledge, such designation complied with each of the
conditions set forth in clause (a) or (b) above, as applicable. Each Subsidiary
of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and shall comply
with the foregoing requirements of this definition.

Notwithstanding anything to the contrary contained herein, Crescent Capital BDC
Funding, LLC shall be deemed to be an SPE Subsidiary so long as (x) it complies
with the foregoing requirements of this definition other than the requirement
that it be a Subsidiary of the Company and (y) the Company has possession,
directly or indirectly, of the power to vote 50.0% or more of the voting
securities of Crescent Capital BDC Funding, LLC.

“SPV Credit Facility” means the Loan and Security Agreement, dated March 28,
2016, among the Company as the Collateral Manager, Seller and Equityholder,
Crescent Capital BDC Funding, LLC as the Borrower, the banks and other financial
institutions from time to time party thereto as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Collateral Agent, and Lender, as
the same may be amended, restated, amended and restated, supplemented,
refinanced, substituted or otherwise modified from time to time.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the

 

A-15



--------------------------------------------------------------------------------

collectability of the assets sold or the creditworthiness of the associated
account debtors or loan company) and (c) representations, warranties, covenants
and indemnities (together with any related performance guarantees) of a type
that are reasonably customary in commercial loans and other asset-backed
securitizations.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Excluded Subsidiary (other than for purpose
of subsection (a) and last paragraph of the definition of SPE Subsidiary).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty or a joinder thereto.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 21.

“Supplement” is defined in Section 2.2.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

A-16



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“Tax Blocker Subsidiaries” means (a) Any wholly-owned Subsidiary of the Company
from time to time designated in writing by the Company to the holders of the
Notes as a “Tax Blocker Subsidiary,” (b) Alcentra BDC Equity Holdings, LLC and
(c) CBDC Universal Equity, Inc.; provided that at no time shall any Tax Blocker
Subsidiary hold any assets other than Capital Stock.

“Taxes” means taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority.

“tranche” means all Notes of a Series having the same maturity, interest rate,
currency and schedule for mandatory prepayments.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unsecured Credit Facility” is defined in Section 10.9.

“Unsecured Debt” means Indebtedness of the Company with a final maturity greater
than one year from the date of determination outstanding at any time that is not
secured in any manner by any Lien on assets of the Company or any of its
Subsidiaries.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

A-17



--------------------------------------------------------------------------------

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-18



--------------------------------------------------------------------------------

[FORM OF SERIES 2020A NOTE]

The Company and the Purchasers agree that for purposes of Section 1273(b) of the
Code and Treasury Reg. Section 1.1275-3(b) the aggregate issue price of the
Series 2020A Notes is $49,595,000 or approximately $991.90 per $1,000 principal
amount of the Series 2020A Notes for purposes of Section 1273 of the Code, the
Series 2020A Notes have aggregate original issue discount of $405,000 or
approximately $8.10 per $1,000 principal amount, the issue date of the Series
2020A Notes is July 30, 2020; and the yield to maturity of the Series 2020A
Notes for purposes of Treasury Reg. Section 1.1272-1(b) is approximately 6.25%.
The issue prices and values set forth above shall be the issue prices and values
ascribed to the Notes by the Company and the Purchasers and any subsequent
holder of the Notes for all purposes, including the preparation of tax returns
and the preparation of the Company’s financial statements.

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES (“OID”). THE ISSUE PRICE, THE AMOUNT OF OID, THE ISSUE DATE
AND THE YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY CONTACTING THE
COMPANY’S SECRETARY AT 310-235-5971.

CRESCENT CAPITAL BDC, INC.

5.95% SERIES 2020A SENIOR NOTE DUE JULY 30, 2023

 

No. [_____]       [Date] $[_______]       PPN 225655 A*0

FOR VALUE RECEIVED, the undersigned, CRESCENT CAPITAL BDC, INC. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [____________], or registered assigns,
the principal sum of [_____________________] DOLLARS (or so much thereof as
shall not have been prepaid) on July 30, 2023 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 5.95% per annum, as may be
adjusted in accordance with Section 1.3 of the Note Purchase Agreement (as
hereinafter defined), from the date hereof, payable semiannually, on the 30th
day of January and July in each year, commencing with the January or July next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law,
(x) on any overdue payment of interest and (y) during the continuance of an
Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the Default
Rate (as defined in the hereinafter defined Master Note Purchase Agreement),
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

SCHEDULE 1

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Investment Adviser in New York, New York located on the
date hereof at 10 Hudson Yards, 41st Floor, New York, NY 10001 or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Master Note Purchase Agreement referred to below.

This Note is one of a series of Series 2020A Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement, dated July 30,
2020 (as from time to time amended, the “Master Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof. Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Master Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Master Note Purchase Agreement.
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Master Note Purchase
Agreement.

This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Master Note Purchase Agreement, upon surrender of this Note
for registration of transfer accompanied by a written instrument of transfer
duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Master Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Master Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

CRESCENT CAPITAL BDC, INC. By       [Title]

 

1-2



--------------------------------------------------------------------------------

 

 

CRESCENT CAPITAL BDC, INC.

[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT

Dated as of ______________________

Re:            $____________ _____% Series _______ Senior Notes

Due________________

 

 

 

EXHIBIT S

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

Crescent Capital BDC, Inc.

________________

________________

______________________

Dated as of

____________________, 20__

To the Series [____] Additional

Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is among
CRESCENT CAPITAL BDC, INC., a Maryland corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Series [__]
Additional Purchasers”).

Reference is hereby made to that certain Master Note Purchase Agreement dated as
of July 30, 2020 (the “Note Purchase Agreement”) among the Company and the
Purchasers listed on the Purchaser Schedule thereto. All capitalized terms not
otherwise defined herein shall have the same meanings as specified in the Note
Purchase Agreement. Reference is further made to Section 4.17 of the Note
Purchase Agreement which requires that, prior to the delivery of any Additional
Notes, the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Series [__] Additional Purchaser(s) as
follows:

1. The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the Series
2020A Notes issued pursuant to the Note Purchase Agreement and each series of
Additional Notes which may from time to time hereafter be issued pursuant to the
provisions of Section 2.2 of the Note Purchase Agreement, are collectively
referred to as the “Notes” (such term shall also include any such notes issued
in substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series _____ Notes shall be substantially in the form set out in Exhibit 1
hereto with such changes therefrom, if any, as may be approved by the
Series [__] Additional Purchaser(s) and the Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Series [__]
Additional Purchaser, and each Series [__] Additional Purchaser agrees to
purchase from the Company, Series _____ Notes in the principal amount set forth
opposite such Series [__] Additional Purchaser’s name on Schedule A hereto at a
price of 100% of the principal amount thereof on such Closing date hereinafter
mentioned.



--------------------------------------------------------------------------------

3. The sale and purchase of the Series ______ Notes to be purchased by each
Series [__] Additional Purchaser shall occur at the offices of [Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603,] at 9:00 A.M.
[Chicago time], at a closing (the “Series [____] Closing”) on ______, ____ or on
such other Business Day thereafter on or prior to _______, ____ as may be agreed
upon by the Company and the Series [__] Additional Purchasers. At the Series
[____] Closing, the Company will deliver to each Series [__] Additional
Purchaser the Series ______ Notes to be purchased by such Purchaser in the form
of a single Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Series [__] Additional Purchaser may
request) dated the date of the Series [____] Closing and registered in such
Series [__] Additional Purchaser’s name (or in the name of such Series [__]
Additional Purchaser’s nominee), against delivery by such Series [__] Additional
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number
[__________________________] at ____________ Bank, [Insert Bank address, ABA
number for wire transfers, and any other relevant wire transfer information].
If, at the Series [____] Closing, the Company shall fail to tender such
Series ______ Notes to any Series [__] Additional Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to any Series [__] Additional Purchaser’s satisfaction, such
Series [__] Additional Purchaser shall, at such Series [__] Additional
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Series [__] Additional
Purchaser may have by reason of such failure or such nonfulfillment.

4. The obligation of each Series [__] Additional Purchaser to purchase and pay
for the Series ______ Notes to be sold to such Series [__] Additional Purchaser
at the Series [____] Closing is subject to the fulfillment to such Series [__]
Additional Purchaser’s satisfaction, prior to the Series [____] Closing, of the
conditions set forth in Section 4 of the Note Purchase Agreement with respect to
the Series ______ Notes to be purchased at the Series [____] Closing as if each
reference to “2020A Notes” or “Notes,” “Closing” and “Purchaser” set forth
therein was modified to refer to “Series ______ Notes,” “Series [____] Closing”
and “Series [__] Additional Purchaser” (each as defined in this Supplement) and
to the following additional conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of the Series [____] Closing (except for
representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date or as of the date specified in Exhibit A
to the extent such provision is superseded in Exhibit A) and the Company shall
have delivered to each Series [____] Additional Purchaser an Officer’s
Certificate, dated the date of the Series [____] Closing certifying that such
condition has been fulfilled.

 

S-2



--------------------------------------------------------------------------------

(b) Contemporaneously with the Series [____] Closing, the Company shall sell to
each Series [__] Additional Purchaser, and each Series [__] Additional Purchaser
shall purchase, the Series ______ Notes to be purchased by such Series [__]
Additional Purchaser at the Series [____] Closing as specified in Schedule A.

5. [Here insert special provisions for Series ______ Notes including mandatory
prepayment provisions applicable to Series ______ Notes; any series-specific
closing conditions or delayed funding matters applicable to Series ______ Notes;
or any additional covenants].

6. Each Series [__] Additional Purchaser represents and warrants that the
representations and warranties set forth in Section 6 of the Note Purchase
Agreement are true and correct on the date hereof with respect to the purchase
of the Series ______ Notes by such Series [__] Additional Purchaser as if each
reference to “2020A Notes” or “Notes,” “Series [____] Closing” and “Purchaser”
set forth therein was modified to refer to “Series ______ Notes,” “Series [____]
Closing” and “Series [__] Additional Purchaser” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplement.

7. The Company and each Series [__] Additional Purchaser agree to be bound by
and comply with the terms and provisions of the Note Purchase Agreement as fully
and completely as if such Series [__] Additional Purchaser were an original
signatory to the Note Purchase Agreement.

8. This Supplement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

S-3



--------------------------------------------------------------------------------

The execution hereof shall constitute a contract between the Company and the
Series [__] Additional Purchaser(s) for the uses and purposes hereinabove set
forth, and this agreement may be executed in any number of counterparts, each
executed counterpart constituting an original but all together only one
agreement.

 

CRESCENT CAPITAL BDC, INC. By       Name:                                     
                                                 
Title:                                    
                                                  

Accepted as of __________, _____

 

[SERIES [____] ADDITIONAL PURCHASER] By      
Name:                                     
                                                 
Title:                                    
                                                   

 

S-4



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES [____] ADDITIONAL PURCHASERS

 

NAME AND ADDRESS OF SERIES [____]

ADDITIONAL PURCHASER

   PRINCIPAL
AMOUNT OF SERIES
______ NOTES TO
BE PURCHASED    NOTE NUMBER

[NAME OF SERIES [____] ADDITIONAL

PURCHASER]

   $   

(1)   All payments by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds.

 

     

(2)   All notices of payments and written confirmations of such wire transfers:

     

(3)   All other communications:

     

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

[UPDATED REPRESENTATIONS AS APPROPRIATE TO BE INCLUDED]

The Company represents and warrants to each Additional Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement (other than
representations and warranties that apply solely to a specific earlier date
which shall be true as of such earlier date and other than the Section
references hereinafter set forth) is true and correct in all material respects
as of the date hereof with respect to the Series ______ Notes with the same
force and effect as if each reference to “the Notes” set forth therein was
modified to refer to the “Series ______ Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the _______ Supplement. The Section references hereinafter set
forth correspond to the similar sections of the Note Purchase Agreement which
are supplemented hereby:

Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to [TO BE UPDATED] in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since [TO BE
UPDATED], there has been no change in the financial condition, operations,
business or properties of the Company or any Subsidiary except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
as of the date of the Series ___ Closing of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, and (ii) the
Company’s directors and senior officers.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Additional Purchaser copies of the financial statements of the
Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes, but
excluding all financial projections, pro forma financial information and other
forward-looking information) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and lack of
footnotes).



--------------------------------------------------------------------------------

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any substantially similar debt
Securities for sale to, or solicited any offer to buy the Notes or any
substantially similar debt Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Additional
Purchasers and not more than ______ other Institutional Investors, each of which
has been offered the Notes at a private sale for investment. Neither the Company
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations The Company will apply the
proceeds of the sale of the Notes hereunder for the general corporate purposes
of the Company and its Subsidiaries and as otherwise set forth in the section of
the _______ entitled “__________”. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than ___% of the value of the
consolidated assets of the Company and its subsidiaries and the Company does not
have any present intention that margin stock will constitute more than ___% of
the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of ________, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. As of ___________, neither the Company nor any Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Company or such Subsidiary
and, to the knowledge of the Company, no event or condition exists with respect
to any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

[ADD ANY ADDITIONAL REPRESENTATIONS AS APPROPRIATE AT THE TIME THE SERIES ______
NOTES ARE ISSUED]

 

-2-



--------------------------------------------------------------------------------

[FORM OF SERIES _____ NOTE]

[The Company and the Purchasers agree that for purposes of Section 1273(b) of
the Code and Treasury Reg. Section 1.1275-3(b) the aggregate issue price of the
Notes is $_________ or approximately $________ per $1,000 principal amount of
the Notes for purposes of Section 1273 of the Code, the Notes have aggregate
original issue discount of $_________ or approximately $________ per $1,000
principal amount, the issue date of the Notes is __________; and the yield to
maturity of the Notes for purposes of Treasury Reg. Section 1.1272-1(b) is
approximately ______%. These shall be the issue prices and values ascribed to
the Notes by the Company and the Purchasers and any subsequent holder of the
Notes for all purposes, including the preparation of tax returns and the
preparation of the Company’s financial statements.] [TO BE INCLUDED ONLY IF
NOTES ARE PURCHASED AT A DISCOUNT TO PAR]

CRESCENT CAPITAL BDC, INC.

[____]% SERIES _________ SENIOR NOTE DUE [__________, ____]

No. [_____]                                        
                                         
                                         
                                         
                                          [Date]

$[_______]                                                                   
                                         
                                         
                              PPN[______________]

FOR VALUE RECEIVED, the undersigned, CRESCENT CAPITAL BDC, INC. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [____________], or registered assigns,
the principal sum of [_____________________] DOLLARS (or so much thereof as
shall not have been prepaid) on [_________, ____] (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of [_____]% per annum, as may be
adjusted in accordance with Section 1.3 of the Note Purchase Agreement (as
hereinafter defined), from the date hereof, payable semiannually, on the [___]
day of [__________] and [_________] in each year, commencing with the
[_________] or [_________] next succeeding the date hereof, and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the Default Rate (as defined in the hereinafter defined Master
Note Purchase Agreement), payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[_____] or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Master Note Purchase
Agreement referred to below.

PURCHASER SCHEDULE

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Master Note Purchase Agreement, dated July 30, 2020 (as from
time to time amended, the “Master Note Purchase Agreement”), among the Company,
the Purchasers named therein and Additional Purchasers of Notes from time to
time issued pursuant to any Supplement to the Note Purchase Agreement. This Note
and the holder hereof are entitled equally and ratably with the holders of all
other Notes of all series from time to time outstanding under the Note Purchase
Agreement to all the benefits provided for thereby or referred to therein. Each
holder of this Note will be deemed, by its acceptance hereof, to have (i) agreed
to the confidentiality provisions set forth in Section 20 of the Master Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Master Note Purchase Agreement. Unless otherwise indicated, capitalized
terms used in this Note shall have the respective meanings ascribed to such
terms in the Master Note Purchase Agreement.

This Note is a registered Note and, as provided in the Master Note Purchase
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note and the holder hereof are entitled equally and ratably with the
holders of all of the Notes to the rights and benefits provided pursuant to the
terms and provisions of each Subsidiary Guarantee (as such term is defined in
the Note Purchase Agreement), if any. Reference is hereby made to the foregoing
for a statement of the nature and extent of the benefits for the Notes afforded
thereby and the rights of the holders of the Notes.

This Note is subject to [mandatory] [optional] prepayment, in whole or from time
to time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York, excluding choice-of-law principles of the law of such State
that would permit application of the laws of a jurisdiction other than such
State.

 

CRESCENT CAPITAL BDC, INC. By       [Title]

 

-2-